On February 16, 2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of four (4) years for violation of the conditions of a suspended sentence for the offense of DUI, 4th or Subsequent Offense, a felony.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ed Sheehy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive given the nature of the crime and the original sentence.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to run concurrently with the Missoula County Cause Number DC-05-182. The terms and conditions shall remain as imposed in the Judgment of February 16, 2006.
Done in open Court this 2nd day of November, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger.